Citation Nr: 0813408	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-39 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
ear mastoidectomy.

2.  Entitlement to an initial compensable rating for left ear 
hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1969. 

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
in which the RO denied the veteran's claim for a higher 
rating for mastoidectomy and left ear hearing loss.  In 
December 2004, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in November 
2005, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) later that 
same month.  In a February 2006 supplemental SOC (SSOC), the 
RO continued the denial of a rating in excess of 10 percent 
for mastoidectomy and left ear hearing loss.

In August 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge held at the RO; a 
transcript of that hearing is of record.  

In November 2006, the Board remanded this matter to the RO 
(via the Appeals Management Center (AMC), in Washington, 
D.C.) for further action, to include scheduling an 
examination by an otolaryngologist, obtaining additional 
medical records, and determining whether separate ratings for 
any residuals of the veteran's left ear mastoidectomy are 
warranted.  After undertaking some of the requested action, 
the RO, in an October 2007 rating decision, granted service 
connection for left ear hearing loss as secondary to service-
connected mastoidectomy of the left ear, with an award of a 
noncompensable rating, effective February 9, 2004; and also 
granted service connection for tinnitus, with an award of a 
10 percent rating, effective February 9, 2004.  

As these two claims on appeal involve a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized these issues on appeal in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disabilities).

In a November 2007 SSOC, the RO continued the denial of the 
claim for a rating in excess of 10 percent for left ear 
mastoidectomy.

For the reasons expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that additional RO action on these claims is warranted, even 
though such action will, regrettably, further delay an 
appellate decision on the claims on appeal.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In its November 2006 remand, the Board requested that the 
veteran be examined by an otolaryngologist who would 
specifically identify and provide comment as to the existence 
and extent of all current residuals of the veteran's in-
service left radical mastoidectomy-to particularly include 
hearing loss, tinnitus, ear infections, and/or dizziness.  
The examiner was supposed to specify whether any dizziness 
experienced by the veteran was due to labrynthitis; and, if 
so, whether such condition was a current residual of the in-
service mastoidectomy.

The Board notes that the August 2007 VA examination was 
conducted not by an ear, nose and throat physician, but by a 
physician whose specialty is family medicine.  His report 
noted dizziness and tinnitus were subjective complaints that 
could not be measured with any certainty and that the veteran 
had no evidence of current infection.  The examiner did not 
offer an opinion on whether the veteran had any residuals 
from his in-service left mastoidectomy, including hearing 
loss and whether any dizziness was due to labrynthitis.  
Further, no hearing loss evaluation was conducted.  In its 
October 2007 rating decision, the RO noted that the issues of 
ear infections and dizziness would be addressed in a separate 
decision, but no such decision on other possible residuals of 
the veteran's left ear mastoidectomy are found in the claims 
file.  

Hence, the RO should arrange for another VA examination by an 
otolaryngolist (ear, nose and throat physician) to undertake 
the examination requested in the November 2006 remand in 
order to resolve the veteran's original claim for a higher 
rating for mastoidectomy and left ear hearing loss.  The 
veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, shall result in a 
denial of the claim for an increased rating.  See 38 C.F.R. 
§ 3.655(b) (2007).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to any scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.

Prior to the VA examination, the RO should obtain and 
associate with the claims file all pertinent, outstanding VA 
medical records from the South Texas Healthcare System.  The 
claims file currently includes outpatient treatment records 
from the Audie Murphy VA Medical Center (VAMC) (up to 
September 2007) and from the Frank Tejeda VA Outpatient 
Clinic in San Antonio, Texas (up to August 2007).  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain and associate with 
the claims file any additional pertinent medical records from 
the above-noted facilities.  

As noted above, in an October 2007 rating decision, the RO, 
on remand from the Board's previous November 2006 decision, 
granted service connection for left ear hearing loss and 
awarded a noncompensable rating, effective February 9, 2004, 
and granted service connection for tinnitus and awarded a 10 
percent rating, effective February 9, 2004.  In November 
2007, the veteran expressed disagreement with the initial 
ratings assigned.  Although a NOD has been filed with the 
October 2007 awards of a noncompensable rating for left ear 
hearing loss and a 10 percent rating for tinnitus, the RO has 
yet to issue a SOC with respect to those claims, the next 
step in the appellate process.  See 38 C.F.R. § 19.29; 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these 
two matters must be remanded to the RO for the issuance of an 
SOC.  Id.  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Further, to ensure that due process requirements are met and 
that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and evidence pertinent to the claims on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the appellant submit all 
evidence in his possession, and ensure that its letter to him 
meets the notice requirements of the decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.

The United States Court of Appeals for Veterans Claims 
(Court) has also recently held that, in rating cases, VA must 
notify the claimant that, to substantiate a claim for an 
increased rating: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The RO should ensure that its letter to the 
appellant meets the notice requirements of the decision in 
Vazquez-Flores as it pertains to the veteran's claim for a 
rating in excess of 10 percent for left ear mastoidectomy, 
and to his claims for initial higher ratings for any 
residuals of his left ear mastoidectomy.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

The Board also points out that, as any decision with respect 
to the claim for an initial compensable rating for left ear 
hearing loss, the claim for an initial rating in excess of 10 
percent for tinnitus, and still unadjudicated claims for 
other residuals of left ear mastoidectomy, such as dizziness, 
may affect the veteran's claim for a higher rating for left 
ear mastoidectomy, the claim for a rating in excess of 10 
percent for left ear mastoidectomy is inextricably 
intertwined with these other claims.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on a 
veteran's claim for another issue).  As all the claims cited 
herein arise from the veteran's February 2004 claim for an 
increase for his service-connected mastoidectomy and left ear 
hearing loss, they all should be considered together; any 
Board action on the claim for a higher rating for left ear 
mastoidectomy, at this juncture, would be premature.  Hence, 
a remand of this matter is warranted, as well.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the South 
Texas Healthcare System copies of all 
outstanding records of evaluation and/or 
treatment of the veteran's residuals of 
left ear mastoidectomy.  The RO should 
specifically obtain outstanding records 
from the Audie Murphy VAMC (from September 
2007 to the present) and from the Frank M. 
Tejeda Outpatient Clinic in San Antonio, 
Texas (from August 2007 to the present).  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the appellant 
and his representative a letter requesting 
that the appellant provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.

The RO should also invite the appellant to 
submit all pertinent evidence in his 
possession, and ensure that its letter 
meets the requirements of Dingess/Hartman 
and Vazquez-Flores (cited to above), as 
appropriate.  The RO's letter should 
clearly explain to the appellant that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period). 

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination by an otolaryngologist 
(ear, nose, and throat physician) at an 
appropriate medical facility.  The 
veteran's entire claims file, to include a 
complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include audiometry and speech 
discrimination testing, if warranted) 
should be accomplished (with all findings 
made available to the requesting physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.

The examiner should specifically identify, 
and provide comment as to the existence 
and extent (or frequency, as appropriate) 
of all current residuals of in-service 
left radical mastoidectomy-to 
particularly include hearing loss, 
tinnitus, ear infections, and/or 
dizziness.  The examiner should specify 
whether any dizziness experienced by the 
veteran is due to labrynthitis; and, if 
so, whether such condition is a current 
residual of the in-service mastoidectomy.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO must furnish to the veteran and his 
representative a SOC with respect to the 
October 2007 award of an initial 
noncompensable rating for left ear hearing 
loss and the award of an initial 10 
percent rating for tinnitus, along with a 
VA Form 9, and afford them the appropriate 
opportunity to submit a substantive appeal 
perfecting an appeal on these issues.  

Further, after the RO has determined all 
claims for any residuals of the veteran's 
left ear mastoidectomy, it should 
readjudicate the claim for a rating in 
excess of 10 percent for left ear 
mastoidectomy.  If the veteran fails, 
without good cause, to report to the 
scheduled examination, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority, to 
specifically include Diagnostic Code 6200 
and the note following that diagnostic 
code.

8.  The veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status, such as the claim for an 
initial compensable rating for left ear 
hearing loss and the claim for an initial 
rating in excess of 10 percent for 
tinnitus, a timely appeal must be 
perfected within 60 days of the issuance 
of the SOC.

9.  If the claim for a rating in excess of 
10 percent for left ear mastoidectomy 
remains denied, the RO must furnish to the 
veteran an appropriate supplemental 
statement of the case (SSOC) that includes 
clear reasons and bases for all 
determinations, and afford the veteran the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



